 1   KAREN MCCONVILLE, SBN 269234
     24 Professional Center Parkway, Suite
 2   240
     San Rafael, CA 94903
 3   Tel: 415-786-7806
     Fax: 415-226-0518
 4   Email: kmcconville3@gmail.com

 5   DAVID M. HELBRAUN, SBN 129840
     HELBRAUN LAW FIRM
 6   44 Montgomery Street, Suite 3340
     San Francisco, CA 94104
 7   Tel: 415-982-4000
     Fax: 415-421-0912
 8   Email: dmh@helbraunlaw.com
     Attorneys for ARTUR STEPANYAN
 9
     ALEX G. TSE (CABN 152348)
10   United States Attorney
     SARA WINSLOW (DCBN 457643)
11   Chief, Civil Division
     WENDY GARBERS (CSBN 213208)
12   Assistant United States Attorney
            450 Golden Gate Ave.
13          San Francisco, California 94102
            Telephone: (415) 436-6475
14          Fax: (415) 436-7234
     Attorneys for Defendants UNITED
15   STATES OF AMERICA, UNITED
     STATES MARSHAL SERVICE,
16   IMMIGRATION AND CUSTOMS
     ENFORCEMENT
17
     TIMOTHY P. MURPHY, Esq. (SBN
18   120920)
     EDRINGTON, SCHIRMER &
19   MURPHY LLP
     2300 Contra Costa Boulevard, Suite 450
20   Pleasant Hill, CA 94523-3936
     Telephone: (925) 827-3300
21   Facsimile: (925) 827-3320
     Attorneys for Defendant COUNTY OF
22   ALAMEDA

23
                                 UNITED STATES DISTRICT COURT
24
                               NORTHERN DISTRICT OF CALIFORNIA
25
                                      SAN FRANCISCO DIVISION
26
27
                                              -1-
28    STIPULATION AND MOTION TO STAY CASE
      17-CV 3839 JSC
 1
      ARTUR STEPANYAN,                                     CASE NUMBER: 17-CV-3839 JSC
 2
                             Plaintiff,
 3             v.                                          STIPULATION AND PROPOSED ORDER
                                                           FOR MOTION TO STAY CASE
 4    COUNTY OF ALAMEDA; UNITED
      STATES MARSHALS SERVICE, ICE,
 5    AND DOES 1 through 49, inclusive,

 6                           Defendant

 7
 8           Pursuant to Civil Local Rule 7-11, the Plaintiff and the Defendants hereby move the Court
 9
     for an order extending the stay in the above captioned case from November 30, 2018 to February
10
     20, 2019. The parties are requesting an extension of the stay in order to a facilitate the two
11
     matters pending which have not been resolved to date and will affect the Plaintiff’s decision
12
13   whether to file an amended complaint.

14           1. On March 5, 2018 the Plaintiff made a Freedom of Information Act (FOIA) request

15                  for the Plaintiff’s immigration file. The request was received on March 7, 2018. The
16                  Plaintiff’s file is needed in order to establish the Plaintiff’s alleged fugitive status
17
                    which was the subject of argument at the hearing on the Defendant’s Motion to
18
                    Dismiss before your honor on February 8, 2018. Plaintiff has not yet received a
19
                    response to this request. Plaintiff’s request is currently number 1002 of 47715 pending
20
21                  requests in track two (Exhibit A). Track two requests are typically processed in 119

22                  business days. Plaintiff anticipated receipt of the request on or before November 30,

23                  2018, however, it remains pending. In the time since the last request for a stay on
24
                    September 25, 2018 433 requests have been processed.
25
             2. Plaintiff’s criminal case was on calendar before Judge Breyer on October 23, 2018 for
26
                    status and setting of motions and trial dates. Judge Breyer’s set a further status hearing
27
28   STIPULATION AND MOTION TO EXTEND STAY
     CASE
                                                            -2-
     17-CV 3839 JSC
 1                for February 13, 2019 at which time Plaintiff should know when the criminal case will
 2                be set for trial.
 3
             NOW THEREFORE, the parties through their respective counsel agree and hereby
 4
     stipulate that good cause exists under the foregoing circumstances to extend the stay granted in
 5
     this matter through and including February 20, 2019 at which time the Plaintiff must elect to file
 6
 7   an amended complaint or apply to the Court for such other relief as deemed necessary.

 8    Dated: 11.28.18                                   Respectfully submitted,
 9
10
                                                        By: _____/s/____________________
11                                                          David M. Helbraun

12
13                                                      By: _____/s/____________________
                                                            Karen McConville
14                                                          Attorneys Artur Stepanyan

15
16                                                      By: _____/s/____________________
                                                            Timothy P. Murphy
17                                                          Attorney for Defendant
                                                            COUNTY OF ALAMEDA
18

19
                                                        By: _____/s/____________________
20                                                          Wendy M. Garbers
                                                            Assistant United States Attorney
21                                                          Attorney for Defendants United States of
                                                            America, United States Marshal Service and
22                                                          Immigration and Customs Enforcement

23
24
25
26
27
28   STIPULATION AND MOTION TO EXTEND STAY
     CASE
                                                      -3-
     17-CV 3839 JSC
 1
 2   IT IS SO ORDERED:

 3
     Dated:                                        __________________________________
 4
 5                                                 JACQUELINE SCOTT CORLEY
                                                   UNITED STATES MAGISTRATE JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28   STIPULATION AND MOTION TO EXTEND STAY
     CASE
                                             -4-
     17-CV 3839 JSC
